

Exhibit 10.1
 
December 22, 2009
 
Mr. Jeffrey D. Hoffman
1503 Deerfield Place
Highland Park, IL 60035


Re:           Separation Agreement and Release


Dear Jeff:


As you know, your employment with Enable Holdings, Inc. (“the Company”) ended on
December 22, 2009.  The purpose of this Separation Agreement and Release letter
(“Agreement”), is to set forth the specific separation pay that the Company will
provide you in exchange for your agreement to the terms and conditions of this
Agreement.


By your signature below, you agree to the following terms and conditions:


1.           End of Employment.  Your employment with the Company ended
effective December 22, 2009.  Upon your receipt of your final paycheck, which
included payment for services through December 22, 2009, you will have received
all compensation owed to you by virtue of your employment with the Company or
termination thereof.  Upon your receipt of payment from the Company you will
have received all benefits owed to you by virtue of your employment with the
Company or termination thereof.  You are not eligible for any other payments or
benefits except for those expressly described in this Agreement, provided that
you sign, return and do not rescind this Agreement.  The Company will send
information to you regarding your COBRA rights under separate cover.  If you
have any questions regarding COBRA coverage, please contact Elsa Rey directly at
(630) 948-0394 or CobraServe at (800) 488-8757.


2.           Separation Pay.  Specifically in consideration of your signing this
Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement, the Company agrees to pay you
$50,000.  Additionally, the Company agrees to pay for your existing medical and
dental insurance benefits for a period of three months from the date of this
Agreement.


3.           Release of Claims.  Specifically in consideration of the separation
pay described in Section 2, to which you would not otherwise be entitled, by
signing this Agreement you, for yourself and anyone who has or obtains legal
rights or claims through you, agree to the following:
 
 
 

--------------------------------------------------------------------------------

 

a.           You hereby do release, agree not to sue, and forever discharge the
Company of and from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, you have
or might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with your employment
with the Company, or the termination of that employment, or otherwise, and
however originating or existing, from the beginning of time through the date of
your signing this Agreement.


b.           This release includes, without limiting the generality of the
foregoing, any claims you may have for wages, bonuses, commissions, penalties,
compensation, deferred compensation, vacation pay, other paid time off,
separation benefits, defamation, invasion of privacy, negligence, emotional
distress, improper discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment), violation of the United States
Constitution, the Illinois Constitution, the Illinois Human Rights Act, Title
VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621, et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., any claim arising under any local, state or federal ordinance, law
or regulation, and any claim for retaliation, harassment or discrimination based
on sex, pregnancy, race, color, creed, religion, age, national origin, marital
status, sexual orientation, disability, status with regard to public assistance,
military status or discharge or other protected class, or sexual or other
harassment.  You hereby waive any and all relief not provided for in this
Agreement.  You understand and agree that, by signing this Agreement, you waive
and release any past, present, or future claim to employment with the Company
and you agree not to seek employment with the Company.


c.           You affirm that you have not caused or permitted, and to the full
extent permitted by law will not cause or permit to be filed, any charge,
complaint, or action of any nature or type against the Company, including but
not limited to any action or proceeding raising claims arising in tort or
contract, or any claims arising under federal, state, or local laws, including
discrimination laws.  If you file, or have filed on your behalf, a charge,
complaint, or action, you agree that the payment described above in Section 2 is
in complete satisfaction of any and all claims in connection with such charge,
complaint, or action.


d.           You are not, by signing this Agreement, releasing or waiving (1)
any vested interest you may have in any 401(k) or profit sharing plan by virtue
of your employment with the Company or (2) any rights or claims that may arise
after the Agreement is signed.


e.           The Company, as used in this Agreement, shall mean Enable Holdings,
Inc. and its parent, subsidiaries, divisions, affiliates, insurers, and its and
their present and former officers, directors, stockholders, trustees, employees,
agents, representatives, attorneys, and consultants, and the successors and
assigns of each, whether in their individual or official capacities, and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of the Company, in their
official and individual capacities.


4.           Outstanding Stock Options and Warrants.  As further consideration
for the payment set forth in Section 2 of this Agreement, you agree that upon
receipt of the payment described in Section 2, all outstanding stock options and
warrants that are currently outstanding in your name will immediately be
canceled and terminated.  In exchange for terminating and canceling all
outstanding stock options and warrants, the Company agrees to indemnify you
against any claim by Theodore Deikel for a personal loan guarantee in the event
that Mr. Deikel does not in fact release you from such guarantee.

 
 

--------------------------------------------------------------------------------

 
 
5.           Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period.  By signing this Agreement, you acknowledge and agree that
the Company has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and (2)
you are entitled to twenty-one (21) days from the receipt of this Agreement to
consider whether the terms are acceptable to you.  The Company encourages you to
use the full 21-day period to consider this Agreement, but you have the right,
if you choose, to sign this Agreement prior to the expiration of the twenty-one
(21) day period.


6.           Notification of Rights under the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.).  You are hereby notified of your right
to rescind the release of claims arising under the federal Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of your
signing this Agreement.  In order to be effective, the rescission must (a) be in
writing; (b) delivered to Elsa Rey, Human Resources Manager, Enable Holdings,
Inc., 1140 W. Thorndale Avenue, Itasca, Illinois 60143, by hand or mail within
the required period; and (c) if delivered by mail, the rescission must be
postmarked within the required period, properly addressed to Elsa Rey as set
forth above, and sent by certified mail, return receipt requested.  This
Agreement will be effective upon the expiration of the 7-day period without
rescission.  You understand that if you rescind any part of this Agreement in
accordance with this Paragraph 5, you will not receive the separation pay
described in Paragraph 2.


7.           Return of Property.  By signing this Agreement, you acknowledge and
agree that all documents and materials relating to the business of, or the
services provided by, the Company are the sole property of the Company.  By
signing this Agreement you further agree and represent that you have returned to
the Company (specifically Elsa Rey) all of its property, including but not
limited to, all company documents, records and keys.


8.           Confidential and Proprietary Information.  By signing this
Agreement, you acknowledge and agree that you have had access in your employment
with the Company to confidential and proprietary information of the Company and
further acknowledge and agree that the release or disclosure of any confidential
or proprietary information will cause the Company irreparable injury.  By
signing this Agreement, you acknowledge that you have not used or disclosed, and
agree that you will not at any time use or disclose, directly or indirectly, to
any other entity or person, any confidential or proprietary information of the
Company.  For purposes of this Agreement, the term “confidential or proprietary
information” shall include, but not be limited to, information about the
personal or business affairs of the Company’s customers, vendors, or employees.


9.           Confidentiality.  You and the Company promise and agree not to
disparage the other party or disclose or discuss, directly or indirectly, in any
manner whatsoever, any information regarding either (a) the contents and terms
of this Agreement, or (b) the substance and/or nature of any dispute between the
Company and any employee or former employee, including yourself.  You agree that
the only people with whom you may discuss this confidential information are your
legal and financial advisors and your spouse, if applicable, provided they agree
to keep the information confidential, or as otherwise required by law.

 
 

--------------------------------------------------------------------------------

 
 
10.           No Disparaging Remarks.  You and the Company agree that they shall
refrain from making any statements, whether written or oral, which are critical
or disparaging about the other party.


11.           Remedies.  If you breach any term of this Agreement, the Company
shall be entitled to its available legal and equitable remedies, including but
not limited to suspending and recovering any and all payments and benefits made
or to be made under this Agreement.  If the Company seeks and/or obtains relief
from an alleged breach of this Agreement, all of the provisions of this
Agreement shall remain in full force and effect.


12.           Non-Admission.  It is expressly understood that this Agreement
does not constitute, nor shall it be construed as an admission by the Company or
you of any liability or unlawful conduct whatsoever.  The Company and you
specifically deny any liability or unlawful conduct.


13.           Successors and Assigns.  This Agreement is personal to you and may
not be assigned by you without the written agreement of the Company.  The rights
and obligations of this Agreement shall inure to the successors and assigns of
the Company.


14.           Enforceability.  If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible.  If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.


15.           Law Governing.  This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois.


16.           Full Agreement.  This Agreement contains the full agreement
between you and the Company and may not be modified, altered, or changed in any
way except by written agreement signed by both parties.  The parties agree that
this Agreement supersedes and terminates any and all other written and oral
agreements and understandings between the parties.


17.           Acknowledgment of Reading and Understanding.  By signing this
Agreement, you acknowledge that you have read this Agreement, including the
release of claims contained in Section 4, and understand that the release of
claims is a full and final release of all claims you may have against the
Company and the other entities and individuals covered by the release.  By
signing, you also acknowledge and agree that you have entered into this
Agreement knowingly and voluntarily.
 
 
 

--------------------------------------------------------------------------------

 

After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating and signing both copies of the
Agreement.  Please then return one copy of this Agreement to me in the envelope
provided by no later than January 11, 2010.  You should keep the other copy for
your records.  We wish you the best in your future endeavors.


Sincerely,


Enable Holdings, Inc.
 
/s/ Elsa Rey
Elsa Rey
Human Resources Manager

 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, Jeffrey D. Hoffman, acknowledge and agree to the following:


·
I have had adequate time to consider whether to sign this Separation Agreement
and Release.

·
I have read this Separation Agreement and Release carefully.

·
I understand and agree to all of the terms of the Separation Agreement and
Release.

·
I am knowingly and voluntarily releasing my claims against the Company.

·
I have not, in signing this Agreement, relied upon any statements or
explanations made by the Company except as for those specifically set forth in
this Separation Agreement and Release.

·
I intend this Separation Agreement and Release to be legally binding.

·
I am signing this Separation Agreement and Release on or after my last day of
employment with the Company.

 
Accepted this 22nd day of December, 2009.
 
/s/ Jeffrey D. Hoffman
Jeffrey D. Hoffman

 
 
 

--------------------------------------------------------------------------------

 